Metcalf, J.
The petitioners’ lien, if they have one, is given by Si. 1855, c. 231. They have none under any other law. The first section of that statute is thus : “ Whenever, by virtue of any contract, expressed or implied, with the owners of any ship or vessel, or with the agents, contractors or subcontractors of such owners, or any of them, or with any person having been employed to construct, repair or launch such ship or vessel, or to assist them, money shall be due to any person for labor performed, materials used, or labor and materials furnished in the construction, launching or repairs of, or for constructing the launching ways for, or for provisions, stores or other articles furnished for or on account of any ship or vessel in this commonwealth, such person shall have a lien upon such ship or vessel, her tackle, apparel and furniture, to secure the payment of such debt.” The petitioners claim a lien on the three ships named in their petition, “ for labor and materials furnished in the construction ” of them. And their interpretation of the statute provision is, that it gives to every person, whom the owner of any ship owes for labor and materials furnished in its construction, a lien on such ship. The respondents’ interpretation of it is, that it gives a lien only on the particular ship or ships for which the labor and materials were specifically furnished. And the court are of opinion that the respondents’ interpretation of it is right. A “ lien upon such ship ” seems to us to mean a lien upon the specific ship or ships, in the construction of which labor and materials are furnished, or for or on account of which suppliej/are furnished, by virtue of an express or implied contract. The petitioners therefore fail to establish a lien upon either of the aforesaid ships, for the reason that they did not, by virtue of any contract with Currier & Townsend, furnish labor and materials in the construction of any particular ship or *133ships. There is no allegation or proof that the petitioners made any contract with any other person or persons than Currier & Townsend.
We give to the statute in question the same construction which the circuit court of the United States gave to a statute of Maine, which was in these words: “ All ship carpenters, caulkers, blacksmiths, joiners and other persons, who shall perform labor or furnish materials for or on account of any vessel building or standing on the stocks, by virtue of a written or paroi agreement, shall have a lien on such vessel for his or their wages.” On a libel in rem for labor upon a brig, under a contract for labor generally, it was held that this statute was applicable only to eases of an agreement for labor to be performed upon a particular vessel, as a distinct and independent service. “ It is not,” said Mr. Justice Story, “ the mere naked fact, that labor and services have been performed, or materials used, upon a vessel, which entitles the party to a lien therefor. They must be done under a previous agreement. What agreement ? Certainly an agreement, express or implied, relating to the particular vessel on which the labor and services are to be performed, or for which the materials are to be furnished. The contract, then, must be, not a general contract or retainer for labor and services, but a specific contract or retainer for the particular vessel embraced and referred to in the contract.” Read v. Hull of a New Brig, 1 Story R. 250. So, under the same statute provision, it was decided by the district court of the United States, that to entitle a person to a lien on a vessel for materials furnished for and used in its construction, there must be an appropriation, express or implied, of the materials, to the particular vessel upon which the lien is claimed; and that such appropriation must be made at the time of the contract, or, at the latest, at the time of the execution of the contract by the delivery of the materials. Judge Ware said : “ The words ‘ for or on account of’ naturally and necessarily imply that they are furnished for the use of a particular and known vessel, and that this is one of the express or understood terms of the contract. For it cannot be pretended, when a person has sold mate*134rials, in the ordinary course of trade, to a merchant or shipbuilder, without reference to any particular vessel that is being built or under repair, that he has a lien, under this law, against any vessel to which the materials may happen to be appropriated.” Sewall v. Hull of a New Ship, Ware, (2d ed.) 565.
Statute liens, which give a priority of payment to one class of creditors over another, are stricti juris, and are not to be extended beyond the clearly expressed intent of the legislature. The Robert Fulton, 1 Paine, 626. The Kiersage, 2 Curt. C. C. 421. The Alida, Abbott R. 169.
If the petitioners had, by contract, furnished materials for the construction of the same three ships which are named in their petition, without appropriation of any specific materials to either of those ships, we do not decide that they might not have had a lien on each ship, to secure payment for such portion of the materials as was used in the construction of it.
The court, being of opinion that the petitioners have no lien on either of the ships named in their petition, have not found it necessary to consider the other questions which were raised and argued.